Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 4, 2015

                                    No. 04-14-00635-CV

   STATE of Texas on behalf of the Criminal District Attorney for Bexar County, Jonathan
               Watkins, and Thomas Velez, all in their official capacities,
                                       Appellants

                                             v.

                                   Stephen F. BROWN Jr,
                                          Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-05810
                      Honorable Solomon Casseb III, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       We ORDER that each party bear his own costs of this appeal.

       It is so ORDERED on February 4, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February 4, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk